Citation Nr: 1704428	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  07-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee condition.

2.  Entitlement to service connection for left knee condition.

3.  Entitlement to service connection for a cervical spine condition.

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), peptic ulcer, hiatal hernia, and H. Pylori, to include as secondary to service-connected degenerative disc disease L5-S1 and left sacroiliac joint dysfunction and/or lower extremity radiculopathy.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 simplified notice letter (SNL) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

This case was previously before the Board in July 2013 and January 2016, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

The Board remanded this claim in January 2016, in part, to provide the Veteran with a VA gastrointestinal examination and to obtain an opinion regarding the relationship, if any, between the Veteran's pain medications taken for his service-connected back disability and related radiculopathy and his current gastrointestinal condition.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in March 2016.  After examining the Veteran and reviewing the claims file, the examiner indicated that the Veteran did not have, nor had he ever been diagnosed with, an esophageal condition.  Consequently, the examiner did not provide an etiology opinion.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  

In this case, treatment records reflect diagnoses of several gastrointestinal conditions since the Veteran filed his claim for service connection in October 2010, including GERD and hiatal hernia.  Thus, because the Veteran had a current diagnosis for at least a portion of his appeal, the Veteran satisfies the requirement of a current diagnosis and a VA addendum medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

The record also suggests that there are VA treatment records that have not been associated with the claims file.  In a health summary provided to the Social Security Administration, the Biloxi VAMC reported that the Veteran had been previously treated at the Birmingham VAMC through 1998 and at the Houston VAMC through 2006.  However, there are no treatment records from Birmingham or Houston in the claims file.  Additionally, the health summary reflects that the Veteran had knee x-rays in March 1995; however, there are no treatment records related to knee treatment from that period.  Moreover, the March 2016 VA examiner discussed VA treatment records dated in November 2015, to include a CT scan of the esophagus and the Veteran's report that "on Nov[ember] 2015, he had studies that demonstrate a hiatal hernia; however, there are no VA treatment records associated with the claims file dated after August 2014.  

Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records, including those indicated above.  Additionally, as the record indicates that the Veteran receives ongoing VA treatment any current VA treatment records should be obtained on remand.  38 C.F.R. § 3.159 (c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

With respect to the Veteran's TDIU claim, the Board notes that, because adjudication of the Veteran's claims of service connection will impact adjudication of his TDIU claim, these claims are inextricably intertwined.  Thus, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from the Birmingham VAMC dated from 1988 to 1998, from the Houston VAMC dated from 1988 to 2006, and from the Biloxi VAMC dated from 1988 to the present, including records from March 1995 documenting knee treatment, and any current VA treatment records dated from August 2014 to the present, including the records from November 2015 discussed by the March 2016 examiner.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, forward the claims file to the examiner who conducted the March 2016 VA examination, if available, for a supplemental medical opinion.  The entire claims file, to include a complete copy of this remand must be made available to and reviewed by the examiner. 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

After reviewing the record and, if necessary, examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any gastrointestinal disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal (i.e. since 2010), to specifically include, but not limited to, GERD and hiatal hernia, is proximately due to or caused by the medications the Veteran takes for his service-connected low back disability and bilateral lower extremity radiculopathy.  

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any gastrointestinal disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal (i.e., since 2010), to specifically include, but not limited to, GERD and hiatal hernia, was aggravated (permanently worsened in severity beyond a natural progression) by the medications the Veteran takes for his service-connected low back disability and bilateral lower extremity radiculopathy?

If the examiner determines that the Veteran's gastrointestinal condition is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the gastrointestinal condition prior to the onset of aggravation.  If some of the increase in severity of the gastrointestinal condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



